                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON



UNITED STATES OF AMERICA

v.                            CRIMINAL ACTION NO. 2:18-00198

KEITH ALLEN SIZEMORE



                  MEMORANDUM OPINION AND ORDER


          Upon defendant Keith Allen Sizemore’s Motion to

Suppress Evidence, filed December 20, 2018, and the memoranda

and the documentary evidence filed in connection with the

briefing by the parties on the motion and the evidence received

at the hearing thereon held on January 8, 2019, the court makes

the following findings of fact and conclusions of law.


          On July 10, 2017, Detective-Sergeant Shannon R. Morris

of the Fayette County, West Virginia, Sheriff’s Department,

received information from an informant that the defendant, Keith

Allen Sizemore, was planning to travel to Detroit, Michigan, for

the purpose of acquiring heroin.   On July 12, 2017, Sgt. Morris

learned that Sizemore was on his way back and alerted others to

look for his vehicle as it neared Oak Hill.   That same date,
Sgt. T. N. Mooney, the canine handler, observed the defendant

driving his pickup truck, in which Melissa Figueroa was a

passenger, and noticed that she was not wearing a seat belt.    He

conducted a traffic stop, along with Sgt. Morris and Sgt. Young.


          After a positive alert from the canine, a small

quantity of marijuana was found in a duffel bag in the back seat

of the vehicle.   Figueroa admitted that the marijuana belonged

to her.   A search of the truck at that point did not result in

the discovery of the expected heroin.    Sgt. Morris spoke to

Figueroa for a couple of minutes at roadside.


          The officers obtained a search warrant for the pickup

truck and it was towed to the City of Oak Hill service garage

where a search took place that same day.    No heroin or

contraband of any kind was found.    Unbeknownst to the officers

who had failed to have Figueroa subjected to a search, she had

possession of the heroin on her person.


           Figueroa was also taken into custody, brought to the

Sheriff’s office in Fayetteville and interviewed by Sgt. Mooney.

At that time she revealed she was in a romantic relationship

with the defendant’s daughter, Amber Evans.    She gave her

address as 2081 Prudence Road in Oak Hill.    That is the address


                                 2
where she stayed with her grandmother and which is the residence

where she was staying at the time of the case events here.        That

is the same address set forth on her West Virginia driver’s

license that was issued earlier that same year in January 2017.

Figueroa was released on a citation for both possession of

marijuana and no seat belt.    The citation reflected her Prudence

Road address.   She walked from the Sheriff’s office to the “four

lane” and eventually made her way that same day to the

defendant’s residence in nearby Oak Hill.


           After the fruitless search of the truck, Sgt. Morris,

along with two DEA agents, at approximately 9:30 p.m. that evening,

traveled to the defendant’s residence on Wood Avenue in Oak Hill to

discuss the search of the truck.   One of them knocked on the door

and, when the defendant answered, Sgt. Morris saw Figueroa and

Evans inside the residence, but did not speak to them.   Rather,

Sgt. Morris spoke to Sizemore on the porch but did not enter the

house.   No further investigation of the matter was undertaken.

Sgt. Morris returned the truck to Sizemore the next day.


           Nearly two months later, on September 7, 2017, around

5:00 or 5:15 p.m., Sgt. Morris, accompanied by Detective-

Sergeant C. A. Young, saw Figueroa at the Dollar Tree parking

lot in Oak Hill and observed her hand something to an

                                   3
individual, for which she received money in return that Sgt.

Morris saw her stuff in her bra.        Figueroa left in a gold Ford

Taurus.   Sgt. Morris approached the buyer and questioned him

about the transaction.    He admitted that he had bought $80 worth

of heroin from Figueroa and agreed to cooperate with the

officers.    It was quickly planned that Sgt. Morris and Sgt.

Young would meet the buyer at a different location to arrange a

second transaction between the buyer and Figueroa that same day.

On the way, Sgt. Morris drove by the defendant’s residence where

he saw the gold Ford Taurus parked on the street in front of the

home.   Figueroa was not seen by him.       The second buy was

arranged.    Sgt. Morris equipped the buyer with a recording

device and pre-recorded money of unstated amount with which to

make the buy.


            The officers did not know where Figueroa was once she

left the 5:15 p.m. transaction.        Two hours later, at

approximately 7:20 p.m., the officers, who shortly before that

time had positioned themselves in sight of the defendant’s

residence, watched Figueroa come out of the defendant’s

residence and get in the passenger seat of a Dodge Neon that was

parked in the same spot in which the gold Ford Taurus had been

parked.   The driver was Figueroa’s sister, Christine Figeuroa,


                                   4
and they proceeded to drive to the Dollar Tree parking lot where

the controlled transaction took place.       After the sale, they

observed the Dodge Neon in which Figueroa was a passenger return

to the defendant’s residence but did not see Figueroa exit the

vehicle or enter the residence.       The officers met with the

informant for a few minutes and then went to the Fayette County

Sheriff’s Department to draft the warrant for a search of the

defendant’s house.


          In his affidavit in support of the search warrant Sgt.

Morris, in the course of noting that he had observed the gold

Ford Taurus in front of the defendant’s residence soon after the

first buy, stated as follows:

     Myself and Detective-Sgt. Young then observed the gold
     Ford Taurus sitting in front of [          ], in Oak
     Hill, WV where we had prior knowledge that Melissa
     Figueroa lived or stayed at.


In reality, neither of those two officers had any such prior

knowledge.   The affidavit then referred to their prior knowledge

a second time:

     Myself and Detective-Sgt. Young then conducted
     surveillance at ________, in Oak Hill, Fayette County,
     WV where we had prior knowledge that Melissa Figueroa
     lived or stayed at.




                                  5
This was followed by Sgt. Morris’ statement in the affidavit

that they then witnessed Figueroa come out of the defendant’s

residence and get into the Dodge Neon to travel to the Dollar

Tree parking lot for the second buy, after which he and Sgt.

Young followed Figueroa and her sister, who were in the Dodge

Neon, back to the location of the defendant’s residence.     The

officers simply made another drive-by.   They did not see

Figueroa exit that vehicle or enter the residence.


     The search warrant was obtained between 8:30 and 9:30 p.m.

At 10:00 p.m., or shortly thereafter, the search warrant was

executed at defendant’s residence.   The defendant was home with

his son, but neither Figueroa nor Evans was present.

Investigators seized 112 grams of heroin, scales, U.S. currency

of $2,282.00 and two firearms.   No personal belongings of

Figueroa’s were found during the search.   After receiving his

Miranda rights, the defendant gave a recorded statement and

admitted that the heroin found by the officers was his.     He also

admitted that he had been purchasing heroin in Detroit for

distribution in and around Oak Hill.   Defendant told them that

he and Figueroa had approximately 80 grams of heroin that

officers failed to locate during the previous stop in July.




                                 6
           Figueroa had been in a relationship with Evans, now

age 27, for nearly eight years.       After her release on July 12,

2017, Figueroa went to the defendant’s residence but, as she

testified, stated that she has never lived there and she has

only spent the night there two or three times during their

eight-year relationship.   As she further testified, she and

Evans had stayed at the residence of Evans’ mother on Martin

Avenue in Oak Hill, and Figueroa also lived in 2017 with her

sister, Christine, at Pine Knoll Apartments in Oak Hill.       The

relationship of Figueroa with Evans ended the next year in 2018.


           The affidavit by Sgt. Morris in which he twice claimed

that he and Sgt. Young had prior knowledge that Figueroa “lived

and stayed at ‘the defendant’s Wood Avenue address,’” is not

supported by the limited observations they had made.       Those

observations consisted solely of the following:

     (1)   Figueroa and her then romantic interest, Amber
           Evans, were seen at the defendant’s residence on
           the evening of July 12, 2017. That is the only
           time the officers ever saw Figueroa inside the
           defendant’s home.

     (2)   On September 7, 2017, soon after the first buy,
           the officers, in a drive by, saw the gold Ford
           Taurus, in which Figueroa had traveled to conduct
           the sale, at the defendant’s residence.

     (3)   Two hours later when the second buy took place,
           the officers saw Figueroa leave the residence and
           enter her sister’s Dodge Neon, driven by her
                                  7
           sister, to conduct the second buy. The officers,
           in another drive by, followed the Neon back to
           the defendant’s residence, but did not see
           Figueroa get out of the vehicle or enter the
           residence.


           The officers had no basis whatever from those bare

observations to conclude that Figueroa “lived or stayed at” the

defendant’s residence.   The one time that Figueroa was seen

inside the residence is the very instance one would expect her

to be there.   She had just been through a traumatic experience

with Sizemore when the two of them were stopped, she was

arrested and their vehicle seized.   She was released and made

her way, initially on foot, to the Sizemore residence where they

doubtless wished to talk about their respective plights and the

heroin she was still transporting in her bra when she left the

police station.   It is quite understandable that Amber Evans,

who was both her love interest and the daughter of Sizemore,

would wish to join them.


          In fact, the defendant only stayed overnight in the

defendant’s residence on two or three occasions in the entirety

of her eight year relationship with Amber Evans, but not in

2017.   That Figueroa was not living or staying at Sizemore’s

house on September 7, 2017, is corroborated by the fact that the

search of that house two and a half hours after the second sale
                                 8
showed that neither Figueroa nor any of her belongings were

found there.   Sgt. Morris’ false statement that the officers had

prior knowledge that Figueroa “lived or stayed at” the

defendant’s residence was calculated to mislead the magistrate

into the belief that there was probable cause to believe heroin

could be found at that location.


          Not mentioned in the affidavit is the small amount of

heroin involved in the two transactions.   The initial drug buy

involved the payment of $80 for the heroin sold.   The hastily

arranged second sale with the same buyer presumably involved a

similar amount of heroin having a similar price but, unlike the

first buy, the sum paid is not stated.   The $80 figure indicates

that the heroin sold was but a fraction of a gram.   If another

fraction of a gram is added for the second sale, the total

heroin involved could easily be carried in a pocket or a bra or

in one’s hand.


          It is of note that the affidavit states that “we” had

prior knowledge where Figueroa lived or stayed when neither knew

that to be true.   The use of “we” was designed to fortify the

false allegation being made.




                                   9
          At the time the affidavit was presented to the

magistrate, neither Sgt. Morris nor Sgt. Young knew from whence

Figueroa had come when she made the first sale at Dollar Tree.

She was driving Amber Evans’ gold Ford Taurus because Figueroa’s

vehicle was in a shop for repair.    So it is, that the officers

knew only that Figueroa left the Sizemore residence in her

sister Christine’s Dodge Neon and traveled to the Dollar Tree

parking lot to close a second sale.    From that point, the

officers knew only that the vehicle was driven back to the

Sizemore residence, but they did not know whether Figueroa

entered the residence.   What they would learn some two and a

half hours later when the search warrant was executed, was that

Figueroa was not there and neither were any of her belongings.

And they would seize cash money in the amount of $2,282.00 but

did not identify any of it as being the prerecorded money

supplied by the officers for the second buy.


          The sole supporting basis for the affidavit turns on

the sale of a meager amount of heroin by one who, in the course

of making the sale, has paid a visit to the home of another.

Armed only with that limited circumstance, Sgt. Morris sought a

search warrant of the place visited by the small time dealer.

Doubtless recognizing the weakness of the premise for a search


                                10
of the home, Sgt. Morris added the following unsubstantiated

paragraph:

     Members of the Central West Virginia Drug have
     received numerous complaints about the sale and
     distribution of Heroin from this residence. Members
     of the Task Force have received numerous complaints
     about other subjects who are known to live or stay at
     the residence described. Those subjects are Keith
     Sizemore and Amber Evans.


Unnamed members of the Central West Virginia Drug and Violent

Crime Task Force are thus alleged by Sgt. Morris to have

received numerous undesignated complaints about the sale and

distribution of heroin from the Sizemore residence.    There is

not an iota of evidence to support that gratuitous allegation.

As if that were not enough, it is further alleged that

undesignated members of the Task Force have received numerous

undesignated complaints about Keith Sizemore and Amber Evans who

are known to live or stay at the Sizemore residence.    That too,

is alleged without a whit of evidence.    What is known is that

the Task Force had never made a controlled buy from that

residence.


          It is further noted that, just as Figueroa was falsely

stated by Sgt. Morris to have lived or stayed at the Sizemore

residence, so too is the unproved allegation that Amber Evans

lived or stayed there.   She did not.   Sgt. Morris has since
                                11
admitted that he did not know where Evans lived or stayed and,

as with Figueroa, he had made no investigation to find out.

Rather, he simply saw Evans there on the evening of July 12th and

made the same unwarranted assumption about Evans as he had made

about Figueroa.


          While the court must give deference to the sworn

statement of the officer seeking a search warrant, the warrant

must be supported by substantial evidence from reliable sources

and there must be a fair probability that the contraband or

related incriminating evidence will be found.   Here, the only

disclosed prior criminal activity of the target Figueroa was her

mere possession of a small quantity of marijuana two months

earlier along with the seat belt violation.   Under a totality of

the circumstances analysis, the only facts of which Sgt. Morris

had knowledge that were in any sense relevant to the issuance of

the search warrant sought, were the two small-time sales in the

Dollar Tree parking lot.   Only one of those sales significantly

related, however obscurely, to the Sizemore house in that the

officers witnessed Figueroa leave from that point while on her

way to make the second sale.   In particular, without the false

statement that Figueroa lived or stayed at the Sizemore house,

coupled with the false statement that the officers had prior


                                12
knowledge of that allegation, there was simply no adequate

ground on which to base the search of another man’s home.


            The defendant was the sole owner of the residence

searched.   It was his home, as well as that of his 16-year-old

son, and he had a legitimate expectation of privacy in it.      The

search warrant obtained for his residence was sought without any

basis for it, and its execution was a clear violation of the

Fourth Amendment to the United States Constitution as an

unreasonable search and seizure.


            Within an hour of the execution of the search warrant

and seizure from the defendant’s home of the heroin, scales,

$2,282.00 in currency and the two firearms, he was taken to the

Fayette County Sheriff’s Department for a recorded interview.

After receipt of Miranda warnings, the defendant made a complete

confession that included his responsibility for that which was

seized, as well as prior illicit drug activities.    The

defendant’s statement was closely connected with and a direct

result of the illegal raid on his home.




                                 13
           As a consequence, the Motion to Suppress Evidence is

granted as to the evidence seized from the defendant’s home, as

well as the defendant’s confession that soon followed that same

evening.


           The Clerk is directed to forward copies of this order

to the defendant and all counsel of record.


                                      DATED:   March 1, 2019




                                 14
